DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/02/2021.  As directed by the amendment: claims 1, 4, 7-10, 12, 14, 15, 17, 19 and 20 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-20 are presently pending in this application, and examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims (claims 1-11 and 17-20) only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US PG Pub. 2008/0208327) in view of Dwork (US PG Pub. 2014/0114408).
Regarding claim 1, Rowe discloses an implantable medical assembly (10), illustrated in Figures 1 and 8, comprising an expandable ([0032], Lines 1-2) first frame (32) having an hour-glass shape, the first frame (32) including a first row of cells arranged around a circumference of the first frame and defining an outflow end (40) of the first frame, a second row of cells arranged around a circumference of the first frame and defining an inflow end (42) of the first frame, and a third row of cells arranged around a circumference of the first frame at a narrowed portion (44) of the first frame between the outflow end (40) and the inflow end (42), illustrated in Figure 1; an expandable second frame (14) adapted to engage with and be arranged within the first frame (32), and a plurality of leaflets (28) mounted in the second frame (14) to regulate a flow of blood through the medical assembly, illustrated in Figures 1 and 8 ([0025], Lines 6-8; [0026]; [0027], Lines 1-3 & [0030], Lines 1-6); but does not specifically disclose the first frame having a shape such that the cells of the first and second rows extend from an end closer to the narrowed portion to an inflection point, at a first angle, and then extend from the inflection point to the outflow/inflow end, at another angle which is less than the first angle; however Rowe does state the first frame (32) can “have various other shapes or configurations” ([0035], Lines 1-2).


    PNG
    media_image1.png
    611
    1146
    media_image1.png
    Greyscale

	In view of the teachings of Dwork, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first frame, of the implantable medical assembly of Rowe, to have a shape such that the cells of the first and second rows extend from an end closer to the narrowed portion to an inflection point, at a first angle, and then extend from the inflection point to the outflow/inflow end, at another angle which is less than the first angle (as taught by Dwork) since Rowe states that the first frame could have various other shapes/configurations, and doing so would amount to a mere change in the shape/form of the first frame to another shape/form known in the art; and a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Rowe in view of Dwork disclose the medical assembly of claim 1, wherein both Rowe and Dwork teach the first row of cells (at 40 of Rowe & FRC of Dwork) has a first diameter, the second row of cells (at 42 of Rowe & SRC of Dwork) has a second diameter, and the third row of cells (at 44 of Rowe & TRC of Dwork) has a third diameter, wherein the 
Regarding claim 3, Rowe in view of Dwork disclose the medical assembly of claim 1, wherein both Rowe and Dwork teach the first row of cells (at 40 of Rowe & FRC of Dwork), the second row of cells (at 42 of Rowe & SRC of Dwork), and the third row of cells (at 44 of Rowe & TRC of Dwork) are formed by struts of the first frame (32 of Rowe & 100 of Dwork), illustrated in Figure 1 of Rowe and Figures 1-4 and modified figure 2, above, of Dwork.
Regarding claim 6, Rowe in view of Dwork disclose the medical assembly of claim 3, wherein both Rowe and Dwork teach each cell of the first row of cells (at 40 of Rowe & FRC of Dwork), the second row of cells (at 42 of Rowe & SRC of Dwork), and the third row of cells (at 44 of Rowe & TRC of Dwork) is diamond shaped with curved edges and formed by a lattice arrangement of the struts, illustrated in Figure 1 of Rowe and Figures 1-4 and modified figure 2, above, of Dwork.
Regarding claim 7, Rowe in view of Dwork disclose the medical assembly of claim 1, wherein Dwork teaches each cell of the first row of cells (FRC) and the second row of cells (SRC) has a length, defined between the first end and the second end of the cell, that is longer than its width, the width defined in a circumferential direction, illustrated in Figures 1-4 and modified figure 2, above.
Regarding claim 8, Rowe in view of Dwork disclose the medical assembly of claim 7, wherein Dwork teaches a length of each cell of the third rows of cells (TRC) is shorter than the length of each cell of the first and second rows of cells (FRC & SRC), illustrated in Figures 1-4 and modified figure 2, above.
Regarding claim 9, Rowe in view of Dwork disclose the medical assembly of claim 6, wherein Dwork teaches for each cell of the first row of cells (FRC) and second row of cells (SRC), a first strut (S1) which at least partially forms the cell and extends from the first end of the cell to a strut junction (FIP/SIP) is curved and a second strut (S2) which at least partially forms the cell and extends from the strut junction to the second end is curved, illustrated in Figures 1-4 and modified figures 2 and 3, above.
Regarding claim 10, Rowe in view of Dwork disclose the medical assembly of claim 1, wherein Rowe teaches the third row of cells (at section 44) forms a valve seat adapted to engage with the second frame (14), illustrated in Figures 1 and 8 (Rowe: [0026], Lines 5-9), it is also to be noted that Dwork also teaches the third row of cells (TRC) forms a valve seat adapted to engage with a valve/leaflets (210), illustrated in Figure 4; and Dwork further teaches a portion of each cell of the first row of cells (FRC) and the second row of cells (SRC), from the first end to a location past the inflection point (FIP/SIP) forms a convex curve on an outer surface of the cell, illustrated in Figures 1-4 and modified figures 2 and 3, above, of Dwork.
Regarding claim 11, Rowe in view of Dwork disclose the medical assembly of claim 1, wherein Rowe teaches, when the second frame (14) is arranged within the first frame (32), a gap (G) is formed at the outflow end, between the first frame (32) and the second frame (14), in a direction perpendicular to the central longitudinal axis, illustrated in Figures 1 and 8 and modified figure 8, below; and is also to be noted that the first frame (100) of Dwork would be capable of having a gap at the outflow end when a second frame/valve is arranged within the first frame due to its curved/hour-glass shape and that the valve/leaflets is located at the narrowed portion (104) of the first frame, as illustrated in Figures 1, 2 and 4 (Dwork: [0039]).

    PNG
    media_image2.png
    389
    426
    media_image2.png
    Greyscale

Regarding claims 12 and 13, Rowe discloses a method comprising expanding a first frame (32) of an implantable medical assembly into an anatomy of a heart, illustrated in Figure 4C ([0041], Lines 1-4), the first frame (32) having an hour-glass shape, illustrated in Figure 1, the first frame (32) including a first row of cells arranged around a circumference of the first frame at an outflow end (40) of the first frame, a second row of cells arranged around a circumference of the first frame at an inflow end (42) of the first frame, and a third row of cells arranged around a circumference of the first frame at a narrowed portion (44) of the first frame between the outflow end (40) and the inflow end (42), illustrated in Figure 1; a plurality of leaflets (28) attached to a second frame (14) to regulate a flow of blood through the implantable medical assembly, illustrated in Figures 1 and 8 ([0027], Lines 1-3 & [0030], Lines 1-6); and expanding the second frame (14) within the first frame, including engaging the second frame (14) with the first frame (32/102) within the narrowed portion of the first frame, illustrated in Figures 4A-4G ([0026], Lines 5-9 & [0042]); but does not specifically disclose the first frame having a shape such that each cell of the first and second row of cells includes a first end closer to the narrowed portion, a second end, and an inflection point between the first and second ends, 
	Dwork teaches an implantable medical assembly (10), in the same field of endeavor, comprising an hour-glass shaped first frame (100), illustrated in Figures 1-4, the first frame (100) including a first row of cells (FRC) arranged around a circumference of the frame and defining an outflow end (106), a second row of cells (SRC) arranged around a circumference of the first frame and defining an inflow end (102), and a third row of cells (TRC) arranged around a circumference of the first frame at a narrowed portion (104) of the frame between the outflow end (106) and the inflow end (102), illustrated in Figures 1-4 and modified figure 2, above, wherein each cell of the first row of cells (FRC) and second row of cells (SRC) includes a first end closer, to the narrowed portion (104), a second end, and an inflection point (FIP/SIP) between the first and second ends, and for each cell of the first row of cells (FRC) and the second row of cells (FRC), a portion of the cell, from the first end (closer to portion 104) to a location past the inflection point (FIP/SIP), has a convex curvature on an outside of the cell, illustrated in Figures 1-4 and modified figures 2 and 3, above.
In view of the teachings of Dwork, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first frame, of the implantable medical assembly of Rowe, to have a shape such that each cell of the first and second row of cells has a portion of the cell from a first end, closer to the narrowed portion, to a location past an inflection point, has a convex curvature on an outside of the cell (as taught by Dwork) since Rowe states that the first frame could have various other shapes/configurations, and doing so would amount to a mere change in the shape/form of the first frame to another In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Rowe in view of Dwork disclose the method of claim 12, wherein Dwork teaches each cell of the first row of cells (FRC) and the second row of cells (SRC) has a length, defined between the first end and the second end of the cell, that is longer than its width, the width defined in a circumferential direction, illustrated in Figures 1-4 and modified figure 2, above.
Regarding claim 15, Rowe in view of Dwork disclose the method of claim 12, wherein Rowe teaches, when the second frame (14) is arranged within the first frame (32), a gap (G) is formed at the outflow end, between the first frame (32) and the second frame (14), in a direction perpendicular to the central longitudinal axis, illustrated in Figures 1 and 8 and modified figure 8, above; and is also to be noted that the first frame (100) of Dwork would be capable of having a gap at the outflow end when a second frame/valve is arranged within the first frame due to its curved/hour-glass shape and that the valve/leaflets is located at the narrowed portion (104) of the first frame, as illustrated in Figures 1, 2 and 4 (Dwork: [0039]).
Regarding claim 17, Rowe discloses a medical assembly (10), illustrated in Figures 1 and 8, for implantation in a heart comprising an expandable ([0032], Lines 1-2) first frame (32) having an hour-glass shape with an intermediate portion (44) arranged between an outflow end portion (40) and an inflow end portion (42) of the first frame, wherein the intermediate portion (44) has a diameter that is less than respective diameters of the outflow end portion (40) and the inflow end portion (42); wherein the first frame (32) comprises a plurality of struts that form cells, the cells arranged in a first row of cells forming the outflow end portion (40), a second row 
	Dwork teaches an implantable medical assembly (10), in the same field of endeavor, comprising an hour-glass shaped first frame (100), illustrated in Figures 1-4, the first frame (100) including a first row of cells (FRC) arranged around a circumference of the frame and defining an outflow end (106), a second row of cells (SRC) arranged around a circumference of the first frame and defining an inflow end (102), and a third row of cells (TRC) arranged around a circumference of the first frame at a narrowed portion (104) of the frame between the outflow end (106) and the inflow end (102), illustrated in Figures 1-4 and modified figure 2, above, wherein each cell of the first row of cells (FRC) includes first and second ends, wherein the first end is closer to the narrowed portion (104), each cell extends from the first end to an inflection point (FIP) of the cell at a first angle and then further extends from the inflection point (FIP) toward the outflow end at a second angle, wherein the second angle is less than the first angle, illustrated in Figures 1-4 and modified figures 2 and 3, above; and wherein each cell of the 
	In view of the teachings of Dwork, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first frame, of the implantable medical assembly of Rowe, to have a shape such that the cells of the first and second rows extend from a first end closer to the narrowed portion to an inflection point, at a first angle, and then extend from the inflection point to the outflow/inflow end, at another angle which is less than the first angle, and a portion of each cell of the first and second row of cells, from the first end to a location past the inflection point, forms a convex curve on an outer surface of the cell (as taught by Dwork) since Rowe states that the first frame could have various other shapes/configurations, and doing so would amount to a mere change in the shape/form of the first frame to another shape/form known in the art; and a change in shape/form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 18, Rowe in view of Dwork disclose the medical assembly of claim 17, wherein Rowe teaches, when the second frame (14) is arranged within the first frame (32), a gap 
Regarding claim 19, Rowe in view of Dwork disclose the medical assembly of claim 17, wherein Dwork teaches each cell of the first row of cells (FRC) and the second row of cells (SRC) has a length, defined between the first end and the second end of the cell, that is longer than its width, the width defined in a circumferential direction, illustrated in Figures 1-4 and modified figure 2, above.
Regarding claim 20, Rowe in view of Dwork disclose the medical assembly of claim 19, wherein Dwork teaches a length of each cell of the third rows of cells (TRC) is shorter than the length of each cell of the first and second rows of cells (FRC & SRC), illustrated in Figures 1-4 and modified figure 2, above.

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Dwork as applied to claims 3 and 12 above, and further in view of Navia et al. (US PG Pub. 2010/0312333), as disclosed in the IDS dated 08/07/2019, hereinafter Navia.
Regarding claims 4 and 5, Rowe in view of Dwork disclose the medical assembly of claim 3, but do not specifically disclose end portions of the struts forming the first and second row of cells, at the outflow end and the inflow end, respectively, are curved in the same direction relative to the central longitudinal axis.

	In view of the teachings of Navia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for end portions, of the struts forming the first and second row of cells at the outflow end and the inflow end, respectively, of the first frame of the implantable medical assembly of Rowe in view of Dwork, to be curved in the same direction relative to the central longitudinal axis, in order to aid in the securing of the medical assembly in place.
Regarding claim 16, Rowe in view of Dwork disclose the method of claim 12, wherein both Rowe and Dwork teach the first row of cells (at 40 of Rowe & FRC of Dwork), the second row of cells (at 42 of Rowe & SRC of Dwork), and the third row of cells (at 44 of Rowe & TRC of Dwork) are formed by struts of the first frame (32 of Rowe & 100 of Dwork), illustrated in Figure 1 of Rowe and Figures 1-4 and modified figure 2, above, of Dwork; but do not specifically disclose end portions of the struts forming the first and second row of cells, at the outflow end and the inflow end, respectively, are curved in the same direction relative to the central longitudinal axis.
	However, Navia teaches a medical assembly (10a), in the same field of endeavor, comprising a first frame (86), wherein struts (98) at outflow and inflow ends are curved in the same direction relative to a central longitudinal axis, illustrated in Figure 6A; the curved struts (98) contact/grip valve tissue, thereby aiding in securing the medical assembly in place ([0060] & [0066]).
	In view of the teachings of Navia, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for end portions, of the struts forming the first and second row of cells at the outflow end and the inflow end, respectively, of the first frame of the implantable medical assembly of Rowe in view of Dwork, to be curved in the same direction relative to the central longitudinal axis, in order to aid in the securing of the medical assembly in place.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 12 and 17 have been considered but are moot because the arguments do not apply to the current rejections presently used in the office action. Specifically, in response to Applicant’s amendments to independent claims 1, 12 and 17, Examiner now cites the prior art of Dwork, in addition to the prior art of Rowe; rejecting the independent claims, and those claims that depend from it, as being unpatentable over Rowe in view of Dwork.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774